DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on December 18, 2019.  As directed by the amendment: no claims have been amended, claims 1-14 have been canceled, and new claims 15-40 have been added.  Thus, claims 15-40 are presently pending in the application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there is a typographical error in line 3 (“statos” should read: --stator--).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 17-19, 21, 22, 24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907).
As to claim 15, Kenyon discloses a breathing assistance apparatus comprising: a pressurised gases source (Fig. 1, blower assembly 10) comprising: a housing 12, 14, 16 (Fig. 1, paragraph [0064]), a gases inlet 18 (Fig. 1, inlet 18, paragraph [0065]), a gases outlet 20 (Fig. 1, outlet 20, paragraph [0065]) configured to emit pressurised gases (Fig. 5, outlet 20 emits pressurized gas to gases outlet tube 34), a motor (Fig. 24 and Fig. 24, 
Kenyon does not disclose that the rotor’s central opening comprises an indent, a plastic insert arranged between the rotatable shaft and the indent, thereby coupling the rotatable shaft to the rotor.  However, Jeung teaches a rotor of a brushless motor comprising a rotatable shaft (Fig. 1, shaft 12) that extends through an opening in a rotor (Figs. 1 and 3, magnets 20 serve as a rotor, wherein the magnets have an opening through which the shaft 12 extends), wherein the opening has an indent (Fig. 3, grooves 20a and 20b) and a plastic insert is arranged between the rotatable shaft and the indent (Figs. 1 and 3, plastic member 18 and resin 16 are considered a “plastic insert” that is located between the shaft 12 and the magnets 20).  Jeung additionally teaches that this plastic insert has excellent heat resistance and a small thermal expansion coefficient, wherein the insert prevents damage to the magnets due to its own thermal expansion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor of Kenyon to include a plastic insert between the rotatable shaft and an indent formed in the opening of the rotor as taught by Jeung in order to prevent damage to the magnets due to thermal expansion.

As to claim 18, the modified apparatus of Kenyon discloses a flexible and/or resilient motor mount configured to couple the stator and the housing to provide compliance and/or damping for the motor (Kenyon, Fig. 24, flexible sleeve 272 is a flexible motor mount that couples the stator and the house and provides damping for the motor; see [0105]).
As to claim 19, the modified apparatus of Kenyon discloses that the pressurised gases source further comprises a partition 246 to define first 247 and second 251 interior regions within the housing, wherein the first and second interior regions are configured to be fluidly connected by a crescent shaped opening294 formed in or by the partition 246 (see Figs. 24-30, paragraph [0107]).  
As to claim 21, the modified apparatus of Kenyon discloses that the plastic insert engages with the indent to prevent relative motion between the rotor and the rotatable shaft (As taught by Jeung: col. 4, In. 4-13, discloses that the indented grooves 20a and 20b increase the bonding force between the plastic member and the magnet assembly, thereby preventing relative motion between the magnets (rotor) and the shaft).
As to claim 22, the modified apparatus of Kenyon discloses that the central opening comprises four indents (as taught by Jeung, see Fig. 1 showing at least four indents/grooves 20a).  
As to claim 24, the modified apparatus of Kenyon discloses that the indent 20a, 20b is substantially rectangular (see Fig. 1, Fig. 2 of Jeung).  

As to claim 27, the modified apparatus of Kenyon discloses that the relatively rough section is a knurled section (see Fig. 3 of Jeung, col. 3, In. 39-42, which discloses a concavo-convex portion 12a on shaft 12 that increases bonding forces). 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907), as applied to claim 15 above, and further in view of Adahan (US 5,484,270).
As to claim 16, the modified apparatus of Kenyon discloses the claimed invention except that the at least one bearing structure comprises one or more flexible and/or resilient bearing mounts configured to provide compliance and/or preload and/or damping for the rotatable shaft.  However, Adahan teaches a pump used within a respiratory device comprising a rotating shaft that is supported by a bearing (Fig. 2, bearing 19), wherein the bearing is mounted in flexible and resilient bearing mounts to reduce the noise of the device when the bearings and shaft rotate (Fig. 2, rubber noise isolator 20 mounts the bearings; see col. 3, In. 48-51).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the modified device of Kenyon to have a rubber noise isolator that mounts the bearings as by Adahan in order to reduce the amount of noise made by the rotating shaft and bearings as well as provide vibration dampening to the rest of the device.
Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907), as applied to claim 15 above, and further in view of Zigler et al. (US 5,237,737).
As to claim 20, the modified apparatus of Kenyon discloses the claimed invention except that the indent spans a vertical thickness of the rotor.  However, Zigler teaches an indent (cavity 62, 64, see Fig. 5) in a central opening of a rotor 22 to engage with a tab 7 of an insert 12 (rotor core 12, Fig. 4, Fig. 5), the indent 62, 64 spanning the vertical thickness of the rotor 22 (see Fig. 2 where the tab 7 extends the entire length of rotor core 12 and thus, the cavity 62, 64 likewise spans the entire length/vertical thickness of rotor/magnetic elements 22, col. 4, ln. 39-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the indent has the shape spanning the rotors’ vertical thickness, as taught by Zigler, in order to provide an equally suitable and known shape for a tab/indent engagement connection between a rotor magnet and insert/core.
As to claim 23, the modified apparatus of Kenyon discloses the claimed invention except that each indent is equidistant from adjacent indents.  However, Zigler teaches a plurality of indents (cavities 62, 64, see Fig. 5) in a central opening of a rotor 22 to engage with corresponding tabs 7, 8, 9 of an insert 12 (rotor core 12, Fig. 4, Fig. 5), each indent being equidistant from adjacent indents (col. 4, ln. 39-42 describes each of the three tabs 7, 8, 9 being spaced 120 degrees apart.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the indents are comprised of three indents spaced .
Claims 25, 29, 31, 33, 34, 36, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907), as applied to claim 15 above, and further in view of Mebasser et al. (US 2014/0069432).
As to claim 25, the modified apparatus of Kenyon discloses the claimed invention except that the rotatable shaft comprises metal. However, Mebasser teaches a PAP system blower comprising an impeller and a rotatable shaft, wherein the rotatable shaft is made of either metal or plastic (Fig. 67, rotor/shaft 170; [0145] discloses the rotor 170 (which includes the shaft) to be made out of metal or plastic).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the rotatable shaft of the modified device of Kenyon to be made of metal as taught by Mebasser, as such a modification is the simple substitution of one known material for a rotatable shaft in a blower (i.e. the metal shaft of Mebasser) for another known material for a rotatable shaft in a blower (i.e. the shaft of Kenyon made of unknown material) to obtain the predictable result of providing a rotor for spinning an impeller. Furthermore, use of a metal shaft would have the advantage of being more durable and longer lasting.
As to claim 29, Kenyon discloses a breathing assistance apparatus comprising: a pressurised gases source (Fig. 1, blower assembly 10) comprising: a housing 12, 14, 16 (Fig. 1, paragraph [0064]), a gases inlet 18 (Fig. 1, inlet 18, paragraph [0065]), a gases outlet 20 (Fig. 1, outlet 20, paragraph [0065]) adapted to emit pressurised gases (Fig. 5, 
Kenyon does not disclose that the rotor’s central opening comprises an indent to which the shaft engages.  However, Jeung teaches a rotor (magnets 20) of a brushless motor comprising a rotatable shaft that extends through an opening in the rotor (Figs. 1 and 3, magnets 20 serve as a rotor, wherein the magnets have an opening through which the shaft 12, 16, 18 extends; shaft 12 and associated sections 14, 16 and 18 can all be considered one "shaft," wherein the shaft engages with the grooves 20a and 20b of the magnet/rotor 20), wherein the central opening has an indent (Fig. 3, grooves 20a and 20b).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor of Kenyon to include indents formed in the opening of the rotor as taught by Jeung in provide an improved engagement between the rotor and shaft. 
Kenyon further does not disclose that the rotatable shaft is plastic.  However, it is noted that the sections 14, 16, and 18 of Jeung’s shaft 12, 14, 16, 18 are taught as 
As to claim 31, the modified apparatus of Kenyon discloses a lightweight impeller 62 coupled to the rotatable shaft 284 (Figs. 8-10 of Kenyon, impeller 62; [0077] discloses reducing the inertia of the impeller, which implies the impeller is “lightweight.”).
As to claim 33, the modified apparatus of Kenyon discloses a flexible and/or resilient motor mount configured to couple the stator and the housing to provide compliance and/or damping for the motor (Kenyon, Fig. 24, flexible sleeve 272 is a flexible motor mount that couples the stator and the housing and provides damping for the motor; see [0105]).
As to claim 34, the modified apparatus of Kenyon discloses that the pressurised gases source further comprises a partition 246 to define first 247 and second 251 interior regions within the housing, wherein the first and second interior regions are 
As to claim 36, the modified apparatus of Kenyon discloses that the rotatable plastic shaft engages with the indent to prevent relative motion between the rotor and the rotatable plastic shaft (As taught by Jeung: col. 4, In. 4-13, discloses that the indented grooves 20a and 20b increase the bonding force between the plastic member and the magnet assembly, thereby preventing relative motion between the magnets (rotor) and the shaft).
As to claim 37, the modified apparatus of Kenyon discloses that the central opening comprises four indents (as taught by Jeung, see Fig. 1 showing at least four indents/grooves 20a).  
As to claim 39, the modified apparatus of Kenyon discloses that the indent 20a, 20b is substantially rectangular (see Fig. 1, Fig. 2 of Jeung).  
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907), as applied to claim 15 above, and further in view of Eno et al. (US 5,923,111).
As to claim 28, the modified apparatus of Kenyon discloses the claimed invention except that the rotatable shaft comprises a hexagonal cross-section.  However, Eno teaches a motor shaft 16 having a hexagonal cross-section (see Figs. 2-5, col. 3, ln. 65 – col. 4, ln. 19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the shaft (and the channels of the bearings and insert to which it engages) is hexagonal in cross-section, as taught by Eno, in order to provide an equally suitable alternative known .
Claims 29, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al. (US 2009/0071480), in view of Kuwert (US 7,075,203), and further in view of Mebasser et al. (US 2014/0069432).
As to claim 29, Adams discloses a breathing assistance apparatus (Fig. 4) comprising: a pressurised gases source 14 comprising: a housing 64 (shroud 64), a gases outlet 30 adapted to emit pressurised gases (paragraphs [0054]-[0055]), and a motor 50 (motor 50 inside shroud 64, see paragraph [0056]).
Adams lacks detailed description as to the structure of the motor and thus, does not disclose that the motor comprises: a rotor comprising a central opening comprising an inlet, a rotatable plastic shaft arranged to engage with the indent, thereby coupling the rotatable shaft to the rotor, and at least one bearing structure configured to support the rotatable plastic shaft within a stator. 
However, Kuwert teaches motor 10 (Fig. 1) comprising: a rotor 30 (molded magnetic body 30) comprising a central opening (defined by inner surface 54’ of magnetic body 30, Fig. 1, col. 7, ln. 31-50) comprising an indent (between grooves 56, see Fig. 4, col. 8, ln. 32-41), a rotatable shaft (including shaft 22 and back yoke body 26, see Fig. 1, Fig. 4) arranged to engage with the indent (see Fig. 4), thereby coupling the rotatable shaft 22, 26 to the rotor 30 (Fig. 1, col. 7, ln. 31-50), and at least one bearing structure configured to support the rotatable shaft within a stator 12 (bearings are shown in Fig. 1 unlabeled at each end of the shaft 22, but are referred to in the embodiment of Fig. 16, at 168, see col. 12, ln. 21-23).  Therefore, it would have been 
As to the limitation that the rotatable shaft is plastic, Mebasser teaches a PAP system blower comprising an impeller and a rotatable shaft, wherein the rotatable shaft is made of either metal or plastic (Fig. 67, rotor/shaft 170; [0145] discloses the rotor 170 (which includes the shaft) to be made out of metal or plastic).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the rotatable shaft of the modified device of Adams to be made of plastic as taught by Mebasser, in order to provide a known material for a rotatable shaft in a motor since it appears that Adams’ modified apparatus would perform equally well with a shaft of plastic material. 
As to claims 31 and 32, the modified apparatus of Adams discloses a lightweight impeller coupled to the rotatable shaft that is shroudless (see Fig. 9 embodiment where fan 50 is shown having no shroud above or below the vanes 78, paragraph [0065]-[0066]; since the impeller 50 is shroudless it will inherently be lightweight compared to a similar impeller having the added material weight of one or more shrouds).  
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907), as applied to claim 29 above, and further in view of Adahan (US 5,484,270).
As to claim 30, the modified apparatus of Kenyon discloses the claimed invention except that the at least one bearing structure comprising one or more flexible and/or .
Claims 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907) and Mebasser et al. (US 2014/0069432), as applied to claims 29 and 37 above, and further in view of Zigler et al. (US 5,237,737).
As to claim 35, the modified apparatus of Kenyon discloses the claimed invention except that the indent spans a vertical thickness of the rotor.  However, Zigler teaches an indent (cavity 62, 64, see Fig. 5) in a central opening of a rotor 22 to engage with a tab 7 of an insert 12 (rotor core 12, Fig. 4, Fig. 5), the indent 62, 64 spanning the vertical thickness of the rotor 22 (see Fig. 2 where the tab 7 extends the entire length of rotor core 12 and thus, the cavity 62, 64 likewise spans the entire length/vertical thickness of rotor/magnetic elements 22, col. 4, ln. 39-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the indent has the shape spanning the rotors’ 
As to claim 38, the modified apparatus of Kenyon discloses the claimed invention except that each indent is equidistant from adjacent indents.  However, Zigler teaches a plurality of indents (cavities 62, 64, see Fig. 5) in a central opening of a rotor 22 to engage with corresponding tabs 7, 8, 9 of an insert 12 (rotor core 12, Fig. 4, Fig. 5), each indent being equidistant from adjacent indents (col. 4, ln. 39-42 describes each of the three tabs 7, 8, 9 being spaced 120 degrees apart.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the indents are comprised of three indents spaced equally apart, as taught by Zigler, in order to provide an equally suitable and known shape for a tab/indent engagement connection between a rotor magnet and insert/core.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (US 2010/0132711), in view of Jeung (US 8,080,907) and Mebasser et al. (US 2014/0069432), as applied to claim 29 above, and further in view of Eno et al. (US 5,923,111).
As to claim 40, the modified apparatus of Kenyon discloses the claimed invention except that the rotatable plastic shaft comprises a hexagonal cross-section.  However, Eno teaches a motor shaft 16 having a hexagonal cross-section (see Figs. 2-5, col. 3, ln. 65 – col. 4, ln. 19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kenyon so that the shaft (and the channels of the bearings and rotor to which it engages) is hexagonal in cross-section, as taught by Eno, in order to provide an equally suitable alternative .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodani (US 9,048,715) and Ionel (US 2007/0132335) each disclose an insert between a rotor and a shaft of a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785